Citation Nr: 1727472	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to June 1972.  The Veteran died during the pendency of the appeal in June 2014.  The appellant is the Veteran's surviving spouse and has been substituted as the appellant..

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisidiction of this case has been transferred to the Milwaukee, Wisconsin RO. 

In an August 2015 letter, the RO determined that the Appellant met basic eligibility for substitution as the spouse of the Veteran, and substituted the Appellant as the claimant in the Veteran's appeal for the issues of service connection for hearing loss and for erectile dysfunction.  See 38 U.S.C.A. § 5121A  (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).  

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss for VA purposes.

2.  Right ear hearing loss was not manifest during service or within one year of service and is not otherwise attributable to service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159.

VA's duty to notify was satisfied by letters dated in July 2007 and March 2008. See 38 U.S.C.A. §§ 5102,  5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the appellant in the development of the claim has also been met. This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, and private treatment records.  The appellant has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations that are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the appellant nor her representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shows as such in-service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service department audiometric readings prior to January 1, 1967 must be converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  As such, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

On the September 1963 service entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
15
LEFT
30
25
25
25
15

On the June 1972  service separation examination, audiological examiner recorded that the Veteran's hearing was within normal limits, yet did not record threshold specific information.  

As the Veteran served as a Reservist, audiological evaluations were conducted in 1982, October 1986, September 1989, and July 1993.

On a 1982 retention examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
20
20
15
LEFT
20
15
15
20
20

On the October 1986 examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
20
LEFT
20
10
10
15
20
On the September 1989 examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
15
LEFT
15
30
5
20
10

On the July 1993 examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
10
5
10
10
10

Thus, hearing loss per 38 C.F.R. § 3.385 was demonstrated in the right ear at 500 Hertz during the 1982 examination; otherwise, normal hearing for VA purposes was recorded in September 1963, October 1986, September 1989, and in July 1993.

The Veteran was afforded a VA examination in July 2007, which revealed puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
20
LEFT
15
25
25
30
25

The July 2007 VA examiner found that the Veteran's Maryland CNC speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The Veteran stated that he was exposed to artillery and helicopter noises in the military without the use of hearing protection.  Also, he stated that he worked in a warehouse after service where he was exposed to forklift noises without hearing protection.  The examiner found that theVeteran had normal hearing bilaterally and opined that there had been no significant shift in thresholds to state that the Veteran had hearing loss due to his military noise exposure.

The Veteran was afforded another VA examination in December 2013, which revealed puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
35
LEFT
25
25
25
35
30

The December 2013 VA examiner found that the Veteran's Maryland CNC speech recognition scores were 100 percent in the right ear and 94 percent in the left ear.  The examiner found sensorineural hearing loss bilaterally in the frequency range of 500-4000 Hertz.  The VA examiner noted that the STRs indicated normal hearing bilateraly at the time of entering the military and that though the 1972 exit examination did not contain an audiogram, subsequent reservist examinations all showed normal hearing bilaterally for VA purposes.  Therefore, as no significant threshold shift was noted long after active duty separation, the VA examiner opined that the Veteran's current bilateral hearing loss is less likely as not the result of in-service noise exposure.  The examiner further discussed that there was no evidence that noise injury occurred based on service treatment record record audiograms.  Further, the previous examination of July 2007 indicated essentially normal hearing in both ears as well and opined that the Veteran's hearing loss was not related to military noise exposure.  

Initially, the Board notes that audiometric testing results of record do not establish that the Veteran has a hearing loss disability in his left ear pursuant to 38 C.F.R. §  3.385 (2016).   Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  The competent evidence establishes that the Veteran does not have the disability for which service connection is sought in regard to a left ear hearing loss disability, and there can be no valid claim for service connection for left ear hearing loss disability as that disability is not shown by the evidence of record.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

However, a current right ear hearing loss disability by VA standards pursuant to 38 C.F.R. §  3.385 has been demonstrated.  Thus, the remaining question is whether the Veteran has right ear hearing loss related to service.  

Significantly, the Veteran never provided any statements as to when his hearing loss manifested.  Furthermore, the Veteran failed to assert that he has had any continuity of symptomatology from the time of his discharge to present.  Symptoms of hearing loss were not actually made known until the Veteran submitted his claim for VA benefits in April 2007, some 33 years after service separation.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition to the fact that continuous symptoms have not been shown, the evidence does not otherwise indicate that a relationship exists between active duty and the Veteran's post service diagnosis of right ear hearing loss and his post service symptoms. The July 2007 and December 2013 VA examiners each opined that his hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service. The Board notes that the conclusion of each of the VA examiners were based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and with consideration of the Veteran's reported history.  Further the December 2013 VA examiner specifically considered that in the time period after active service,  subsequent reservist examinations all showed normal hearing bilaterally.  He further considered that there was no significant threshold shift until long after the Veteran was separated from active duty service.  Accordingly, the Board finds that the December 2013 VA opinion is adequate and of significant probative value as it considers the relevant evidence of record as it pertains to the Veteran's hearing loss disability and includes adequate reasons and bases for the opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Further, neither the appellant nor her attorney has presented or identified any contrary medical opinion that supports the claim for service connection. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App 428 (2011).  However, determining the etiology of the Veteran's right ear hearing loss requires medical inquiry into the Veteran's auditory functioning.  With regard to the specific issue in this case, whether his left ear hearing disability is related to service falls outside the realm of knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Such internal auditory processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of her lay assertions is low.

In addition, the evidence of record does not support a finding that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, hearing loss may not be presumed to have been incurred in-service.  Accordingly, the Board finds that the preponderance of the evidence that is of record weighs against the claim of service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied. See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran had asserted that his ED was related to his service connected DM, to include medications taken for treatment thereof.  The record also reflects additional assertions that medications taken for his service connected posttraumatic stress disorder (PTSD) caused his ED.  While the Veteran was afforded a VA examination and opinion in March 2008, the examiner did not address these aspects of the secondary service connection claim.  Therefore, to ensure that all theories of entitlement are considered, the Board finds that a remand is warranted to obtain an additional medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriately qualified examiner to determine the nature and etiology of the Veteran's diagnosed erectile dysfunction.  The examiner must review the claims file and that review must be noted in the report.  The report should include discussion of the Veteran's documented medical history and assertions.  The examiner is requested to reconcile his or her opinion with the March 2008 opinion of record.  

(a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction is proximately due to or caused by service-connected diabetes mellitus or PTSD, to include medications prescribed for treatment. 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction is aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected diabetes mellitus or PTSD, to include medications prescribed for treatment. 

(c) If it is determined that there is another likely etiology for the Veteran's diagnosed erectile dysfunction, that should be stated and an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that other etiology is related to service.

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

2.  After ensuring compliance with the development requested above, readjudicate the claim remaining on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


